By the Court, Crockett, J.:
The action is for the settlement of a partnership account and for the recovery of three hundred dollars, alleged to have been loaned by the plaintiff to the defendant after the *77dissolution of the firm. Amongst other defenses, the answer avers that at the expiration of about nine months after the co-partnership commenced business, it was agreed that the firm should be dissolved, and the business thereof closed, and that as between the said partners the accounts should be considered and taken as if the partnership had never existed, and the amount received by the plaintiff from the partnership funds should be considered and taken by him as compensation paid by the defendant to him as an employee of the defendant; and that the defendant should collect all the outstanding credits, and pay all the outstanding debts of the firm, and the plaintiff should be free from all liability on account thereof. It is further averred that, acting on this agreement, the defendant has collected the credits and paid the debts of the firm. These averments were supported by the evidence of the defendant, testifying as a witness on his own behalf, and the referee finds them to be true. The plaintiff, however, testified to the contrary; but it was for the referee to decide upon the credibility of the witnesses. Assuming these to be the facts, it is clear the plaintiff has no interest in the partnership accounts.
As to the three hundred dollars claimed to have been loaned, there was a substantial conflict in the testimony, and we cannot disturb the finding on the ground that it was not justified by the evidence.
Order and judgment affirmed, Remittitur forthwith.
Mr. Chief Justice Wallace did not express an opinion.